384 U.S. 884 (1966)
HALE
v.
NEW JERSEY.
No. 1502, Misc.
Supreme Court of United States.
Decided June 20, 1966.
APPEAL FROM THE SUPREME COURT OF NEW JERSEY.
Appellant pro se.
Arthur J. Sills, Attorney General of New Jersey, Alan B. Handler, First Assistant Attorney General, and Richard A. Koerner, Deputy Attorney General, for appellee.
PER CURIAM.
The motion to dismiss the appeal is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.